DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2. 	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 216 157.1, filed on August 29, 2016.

Response to Amendment
3. 	Applicant’s Amendments to the Claims filed on September 22, 2021 is respectfully acknowledged. However, the claims still render a 35 U.S.C. 112 rejection as shown below. Claims 15-26 are pending for examination.

Response to Arguments
4. 	Applicant's arguments filed on April 20, 2022 with respect to claim(s) 15, 16 and 18-26 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for all teachings or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim(s) 15, 16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Wilson et al. (US 2013/0231824 A1).

	Regarding claims 15 and 26, Nomoto discloses a motor vehicle (i.e. plurality of vehicles 100 – Col. 10, line 2; FIG. 1), comprising one or more computing devices configured to perform operations (i.e. vehicle information acquisition section 123 – Col. 7, lines 55, 56), and method for operating a motor vehicle, the method and operations comprising:
	ascertaining, by a further motor vehicle, at least one path data record (i.e. vehicle 100 stores the ease-of-driving score CEOD associated with the road link in the memory area 121 – Col. 9, lines 42-45) describing a respective traveled trajectory of the further motor vehicle, wherein the at least one path data record specifies a steering angle for at least one segment of the respective traveled trajectory (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include “difference between maximum and minimum steering angles – Col. 8, lines 4-18);
	detecting/calculating, by a motor vehicle, a driving geometry parameter describing a vehicle geometry of the motor vehicle negotiating the traveled trajectory (i.e. each vehicle 100 comprises a vehicle information acquisition section 123 which acquires parameters indicating the traveling state of the vehicle from various onboard control devices, wherein the parameters indicate the traveling state of the vehicle acquired and used to calculate the ease-of-driving score, wherein the score includes maximum and minimum steering angles – Col. 7, line 56 – Col. 8, line 23);
	transmitting, by the further motor vehicle, the at least one path data record to a vehicle-external memory device, the vehicle-external memory device located remotely from the motor vehicle (i.e. vehicle 100 transfers the ease-of-driving score CEOD associated with the road link stored in the memory area 121 to the management center 200 through the vehicle communication I/F 122 – Col. 9, lines 42-45; the ease-of-driving scores CEOD from vehicle information collected by the management center 200 from a plurality of vehicles 100 are integrated by an averaging process and managed in the ease-of-driving level database 240. The ease-of-driving levels LTEOD from environment information input through the ease-of-driving level calculation section 205 and the ease-of-driving scores CEOD from vehicle information input through the data reception management section 202 are associated based on the road link IDs and managed in the ease-of-driving level database 240 along with the road image IDs and the reception time – Col. 12, lines 45-55; FIG. 8);
 	receiving, by the motor vehicle, at least one guidance data record for the motor vehicle as a function of the steering angle of the at least one path data record describing the respective traveled trajectory of the further motor vehicle, and the received driving geometry parameter, wherein each guidance data record is assigned to a trajectory of a plurality of trajectories, and wherein the at least one guidance data record comprises data describing at least one segment of a trajectory to be traveled by the motor vehicle (i.e. – When the ease-of-driving levels LTEOD from environment information and the ease-of-driving scores CEOD from vehicle information are input from the ease-of-driving level management section 208, the data transmission management section 203 distributes the data to each vehicle 100 through the center communication I/F 201 in associated with the road link IDs representing the trajectories – Col. 13, lines 7-13; FIG. 8); and
	actuating the motor vehicle (i.e. display 116 of vehicle 100) as a function of a selected guidance data record of the provided at least one guidance data record (i.e. image processing section 125 outputs the input ease-of-driving levels to display section 116 along with the map data to display the ease-of-driving levels as replacements for the ease-of-driving scores LTEOD from environment information. The replacement display of the ease-of-driving levels MLTEOD is performed when the size of the unit areas to be displayed is enlarged, i.e. the size of the areas on the map data corresponding to the road links after changing the road links from a lower level to a higher level – Col. 13, lines 14-45). 	Nomoto does not disclose the method for operating a motor vehicle, the method and operations comprising:
	outputting a driving suggestion related to the trajectory assigned to the selected guidance data 	record to a driver of the motor vehicle; and 
	performing at least one driving intervention based at least in part on the driving suggestion.
	However, Wilson et al. discloses outputting a driving suggestion related to the trajectory assigned to the selected guidance data record to a driver of the motor vehicle (i.e. When routes are shared, the DISS 109 will record the time taken driving the route as well as the time when the route was driven, not only when the route is initially recorded, but also during every subsequent time that custom route is driven. Using that semantic data, the AlV system 100 will be able to choose a preferred route during autonomous driving and prioritize suggested routes to give users during manual driving)[0050]; and performing at least one driving intervention based at least in part on the driving suggestion (i.e. the AlV system 100 can also provide assistance to the user for manual and/or autonomous parking of the vehicle 103; data shared about parking times, pricing, and availability will be used by the system to choose a preferred areas to park during autonomous driving and prioritize suggested parking areas to tell users about during manual driving) [0031, 0050]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle and method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding claim16, Nomoto further discloses the method according to claim 15, wherein ascertaining the at least one path data record comprises ascertaining path data records for a plurality of trajectories, wherein each trajectory of the plurality of trajectories is assigned at least one piece of position information describing at least one position assigned to the respective trajectory (i.e. when the vehicle information processing section 124 acquires the vehicle information, the vehicle information processing section 124 determines the road link with reference to the map database 115 based on the information related to the vehicle position acquired through the current position acquisition section 112 at this point – Col. 9, lines 33-45).

	Regarding claim 18, Nomoto does not specifically disclose the method according to claim 16, wherein each piece of position information describes a target position at which the respective trajectory ends, and wherein the selection criterion depends on the target positions.
	However, Wilson et al. discloses that DISS 109 may communicate with smart parking lots and/or garages in the area and query them for open parking spaces, wherein the parking lots and garages are interpreted as target positions [0032].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding claim 19, Nomoto does not specifically disclose the method according to claim 16, wherein the selection criterion additionally depends on an operating input of a user detected on an operating device of the motor vehicle.
	However, Wilson et al. discloses that the route origin may be input by the user through the application interface or may be determined using GPS capabilities of the user device 106 [0031]. AIV system 100 can then use the user information to determine locations that may be most likely to have parking spaces available at a certain time based on success rate data shared by users of the AIV system 100) [0021].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding claim 20, Nomoto does not specifically disclose the method according to claim 15, further comprising ascertaining a piece of occupancy information that describes a position occupied by a motor vehicle to be taken into consideration, wherein at least one of the trajectory assigned to the selected guidance data record or the selected guidance data record is selected based at least in part on the occupancy information.
 	However, Wilson et al. discloses that AIV system 100 can then use the user information to determine locations that may be most likely to have parking spaces available at a certain time based on success rate data shared by users of the AIV system 100 [0025].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding claim 21, Nomoto does not specifically disclose the method according to claim 15, wherein at least one of the path data record or the guidance data record describe, for at least one segment of the traveled trajectory, at least one of coordinates of a starting point of the respective segment, an ending point of the respective segment, or a path curvature of the respective segment.
	However, Wilson et al. discloses that DISS 109 can use the coordinates of parking areas obtained from the data and a combination of user shared routes and routes from one or more map navigation source(s) to determine routing and/or parking information [0026].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Wilson et al. in order to aid in the prevention of human error when drivers operate a vehicle.

	Regarding 22, Nomoto further discloses the method according to claim 15, wherein at least one of ascertaining the at least one guidance data record or actuating the motor vehicle is performed as a function of at least one further driving geometry parameter related to a driving geometry of the motor vehicle (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include difference between maximum and minimum steering angles – Col. 8, lines 4-18).


	Regarding claim 23, Nomoto further discloses the method according to claim 22, wherein the at least one further driving geometry parameter describes at least one of a wheelbase, a turning circle, or a maximum steering angle of the motor vehicle (i.e. ease-of-driving score from vehicle information is calculated for each of predetermined areas, e.g. each of road links of lower levels such as Lv.2 (level 2) road links consisting of nodes included in roads with a road level 2 or higher, wherein the ease-of-driving score from vehicle information is numerical data expressed by an abbreviation CEOD. A smaller value indicates that the vehicle tends to be easy to drive. As shown in FIG. 3, examples of parameters used for the calculation include difference between maximum and minimum steering angles – Col. 8, lines 4-18).

	Regarding claim 24, neither Nomoto nor Wilson et al. specifically disclose the method according to claim 15, further comprising ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records, detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user identification, or at least one predefined user identification.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include ascertaining a plurality of path data records for a plurality of trajectories, wherein at least one of a plurality of user identifications is assigned to each of the path data records, detecting, by the motor vehicle, a user identification from the plurality of user identifications assigned to a user of the motor vehicle, and wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on at least one of path data records assigned to the detected user

identification, or at least one predefined user identification, since the teachings of Wilson et al. facilitate utilizing user ID to share a parking location for the vehicle.

	Regarding claim 25, Nomoto further discloses the method according to claim 15, further comprising: 
	storing at least one group of trajectories on the vehicle-external memory device (i.e. management center 200 stores the image data received from the vehicle 100 in step S30 in the road image database 210 through the image management section 204 along with the road link ID associated with the image data – Col. 15, lines 4-8), wherein the at least one group of trajectories is assigned to at least one of an infrastructure device or a physical territory (i.e. management center 200 also stores the ease-of-driving level from environment information calculated in the ease-of-driving level database 240 through the ease-of-driving level management section 208 along with the road link ID and the image ID associated with the ease-of-driving level – Col. 15, lines 9-20); 
	ascertaining, by a position detection device of the motor vehicle, whether the motor vehicle is located in the physical territory or a region assigned to the infrastructure device (i.e. vehicle 100 acquires the information of the vehicle position from moment to moment through the current position acquisition section 112 – Col. 14, lines 30-45); and transmitting each guidance data record assigned to the at least one group of trajectories to the motor vehicle (i.e. – When the ease-of-driving levels LTEOD from environment information and the ease-of-driving scores CEOD from vehicle information are input from the ease-of-driving level management section 208, the data transmission management section 203 distributes the data to each vehicle 100 through the center communication I/F 201 in associated with the road link IDs representing the trajectories – Col. 13, lines 7-13; FIG. 8). 
	Neither Nomoto nor Wilson et al. disclose wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson et al. to include wherein ascertaining the at least one guidance data record comprises ascertaining the at least one guidance record based only on trajectories from the at least one group of trajectories, since the teachings of Wilson et al. facilitates storing a record trajectories to direct the vehicle to the parking spot.

8. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 9,558,662 B2) in view of Wilson et al. (US 2013/0231824 A1) as applied to claims 15, 16 and 18-26 above, and further in view of Damerow (US 9,463,797 B2).

	Regarding claim17, neither Nomoto nor Wilson et al. disclose the method according to claim 16, further comprising ascertaining, by a position detection device of the motor vehicle, a piece of ego position information describing an ego position of the motor vehicle, wherein the selection criterion additionally depends on the piece of ego position information.
	However, Damerow et al. discloses that a trajectory for the ego-vehicle is planned, based on the trajectory risk and efficiency, selection of one of the ego-vehicle trajectories from the risk map as a favorable path that serves as control target for behavior [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nomoto to include the features of Damerow et al. in order to improve the estimation of a risk for the future driving of a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664